Title: From James Madison to Thomas Jefferson, 29 December 1798
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Decr. 29. 1798
I inclose a draught on Genl. Moylan out of which you will be pleased to pay yourself the price of the Nails £48–11.3. Va. Cy. to let Barnes have as much as will discharge the balance I owe him, & to let what may remain lie till I write you again.
The P.’s speech corresponds pretty much with the idea of it which was preconceived. It is the old song with no other variation of the tune than the spirit of the moment was thought to exact. It is evident also that he rises in his pitch as the Ecchoes of the S. & H. of R. embolden him, & particularly that he seizes with avidity that of the latter flattering his vigilance & firmness agst. illusory attempts on him, without noticing, as he was equally invited, the allusion to his pacific professions. The Senate as usual perform their part with alacrity in counteracting peace by dextrous provocations to the pride & irritability of the French Govt. It is pretty clear that their answer was cooked in the same shop, with the Speech. The finesse of the former calculated to impose on the public mind here, & the virulence of the latter still more calculated to draw from France the war, which can not be safely de[c]lared on this side, taste strongly of the genius of that subtle partizan of England who has contributed so much to the public misfortunes. It is not difficult to see how A. could be made a puppet thro’ the instrumentality of creatures around him, nor how the Senate could be managed by similar artifice. I have not seen the Result of the discussions at Richmond on the Alien & Sedition laws. It is to be feared their zeal may forget some considerations which ought to temper their proceedings. Have you ever considered thoroughly the distinction between the power of the State, & that of the Legislature, on questions relating to the federal pact. On the supposition that the former is clearly the ultimate Judge of infractions, it does not follow that the latter is the legitimate organ especially as a Convention was the organ by which the Compact was made. This was a reason of great weight for using general expressions that would leave to other States a choice of all the modes possible of concurring in the substance, and would shield the Genl. Assembly agst. the charge of Usurpation in the very act of protesting agst the usurpations of Congress. I have not forgot my promise of McGeehee’s prices, but cd. not conveniently copy them for the present mail. Always affly. Yrs.
Js. Madison Jr
